Per Curiam:
There is nothing upon this record to show that the court below did not properly exercise its discretion in refusing to open the judgment. There was nothing before it but the unsupported allegations in the petition filed by the defendants. Nor are the circumstances referred to in the petition, even were they established to the satisfaction of the court below, sufficient, to justify it in disturbing the judgment. The bond in question' was given for a good consideration, viz., the settlement of a fornication and bastardy case ; and the fact that it was executed by James H. McClintock while confined in jail, in the absence of any constraint or duress practiced upon him in procuring the bond, was unimportant. The “ duress ” referred to in the petition was the “ duress ” of the law, not of the obligee named in said bond. The case is wholly devoid of merit, and is
Affirmed.